— In an action, inter alia, to recover damages for personal injuries, the defendant Hertz Claim Management, also known as Hertz Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated March 19, 2004, as granted the plaintiffs motion for leave to renew and reargue an order of the same court dated October 3, 2003, and to vacate a judgment of the same court dated October 20, 2003, dismissing the complaint insofar as asserted against it, upon the plaintiffs failure to comply with a preclusion order, and, upon renewal and reargument, in effect, reinstated the complaint insofar as asserted against it.
*482Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the judgment dated October 20, 2003, is reinstated.
The plaintiff did not demonstrate any ground for renewal or reargument of the order dated October 3, 2003 (see CPLR 2221 [d] [2], [e] [2]; [3]). Moreover, the plaintiff did not establish entitlement to vacatur of the judgment dated October 20, 2003 (see CPLR 5015 [a]) which was not entered on default. Accordingly, the court erred in granting the plaintiffs motion. Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.